        Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 1 of 23   1
     JABPKIDO

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                18 CR 872 (VM)

5    LLOYD KIDD,

6                     Defendant.

7    ------------------------------x

8                                                  New York, N.Y.
                                                   October 11, 2019
9                                                  3:23 p.m.

10
     Before:
11
                              HON. VICTOR MARRERO,
12
                                                   District Judge
13

14                                 APPEARANCES

15
     GEOFFREY S. BERMAN,
16        United States Attorney for the
          Southern District of New York
17   JACOB GUTWILLIG
          Assistant United States Attorney
18
     FLORIAN MIEDEL
19        Attorney for Defendant

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 2 of 23       2
     JABPKIDO

1              (In open court)

2              (Case called)

3              THE COURT:    Good afternoon.     Thank you.    Be seated.

4    This is a proceeding in the matter of the United States v.

5    Kidd.   It is docket number 18 CR 0872.

6              Counsel, please enter your appearances for the record.

7              MR. GUTWILLIG:     Good afternoon, your Honor.       Jacob

8    Gutwillig for the government.

9              MR. MIEDEL:    Good afternoon, your Honor.       Florian

10   Miedel for Mr. Kidd.

11             THE COURT:    Good afternoon.     The Court notes that the

12   defendant is present in the courtroom seated next to his

13   attorney.

14             The Court scheduled this proceeding following the jury

15   trial of the underlying matter in order to consider a request

16   by the defendant to submit a motion under rule 29 for a

17   directed verdict challenging the jury's conviction of the

18   defendant on one of the counts.

19             Mr. Miedel, are you ready to proceed?

20             MR. MIEDEL:    Yes, I am, your Honor.

21             THE COURT:    All right.    Let me ask how long a

22   presentation you anticipate?

23             MR. MIEDEL:    Your Honor, maybe 15 minutes?

24             THE COURT:    All right.

25             MR. MIEDEL:    If I may, I'll go to the podium.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 3 of 23     3
     JABPKIDO

1              THE COURT:    Yes.

2              MR. MIEDEL:    Your Honor, this is an oral argument in

3    support of Mr. Kidd's rule 29 motion made at the end of the

4    government's case and renewed again at the end of the entire

5    trial.   The Court has asked, I think, for argument on the rule

6    29 motion be made orally at this conference, as opposed to

7    being briefed before the conference.        Therefore, I haven't

8    briefed anything in advance; although, I think that this issue

9    actually might benefit from briefing, but the Court can decide

10   that later.

11             I'm raising one issue, your Honor, for rule 29

12   purposes, which is that the evidence was legally insufficient,

13   as a matter of law, to allow the jury to conclude, as to Counts

14   One and Five, even by a preponderance of the evidence, that

15   venue for those counts existed in the Southern District of

16   New York.

17             I think we can all agree that the United States

18   Constitution and rule 18 of the Federal Rules of Criminal

19   Procedure require that in order to have venue, some part of the

20   crime of conviction must occur in the district, or it must have

21   occurred in this district, the Southern District.          Some part of

22   the crime of conviction, not that somebody in the case lived in

23   the Southern District or took the subway from the Southern

24   District or commuted from there but that part of the crime had

25   to take place there.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 4 of 23          4
     JABPKIDO

1              So I'd like to begin by discussing the conviction on

2    Count Five, which is the production of child pornography count,

3    the inducement of a minor to engage in explicit conduct.            The

4    indictment in this case makes clear that the images in question

5    were taken in February of 2017.       There was testimony at the

6    trial about images that may have been taken earlier, as early

7    as 2015, but this particular count only concerns the images

8    that were produced in February of 2017.

9              It is undisputed, your Honor, that the photos that

10   were the subject of Count Five were taken in Brooklyn.             So the

11   government's argument as to venue has to be that even though

12   the photos were taken in Brooklyn, Kaira Brown was induced or

13   enticed to participate in those photos while she was in

14   Manhattan.

15             Now, that argument, which I expect the government to

16   make, appears to be based on the Second Circuit's decision in

17   United States v. Thompson, from 2018.        That's 896 F.3d 155.

18   There, the court held that venue in the Eastern District, in

19   that case, was okay even though the picture at issue was taken

20   in the Southern District because the defendant had spent a lot

21   of time, quote, grooming the minor victim in the Eastern

22   District to eventually make it possible for her to participate

23   in taking the video that was the subject of the count in the

24   Southern District.

25             The grooming in Thompson, just briefly, was as


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 5 of 23   5
     JABPKIDO

1    follows.    In Thompson, the defendant directed the minor victim

2    to engage in prostitution in Brooklyn for a period of years.

3    He advertised for her services in Brooklyn.         He had such

4    control over her that he even directed her Brooklyn-based

5    prostitution activities while he was in jail, and ultimately,

6    an image was found on his phone in The Bronx of -- that was

7    determined to be child pornography, and that video was made in

8    The Bronx.

9               So clearly, in the Thompson case, all of the criminal

10   conduct, related criminal conduct leading up to the creation of

11   the video, took place in the district where the trial ended up

12   taking place.    That was enough for the Second Circuit to

13   conclude that there was sufficient venue.

14              Now, Thompson, again, that's a case from 2018, relied

15   on two other circuit cases that had taken up this issue as

16   well, one was United States v. Engle, a Fourth Circuit case

17   from 2012, and that's at 676 F.3d 405.        In that case, venue was

18   challenged as being proper in Virginia because the defendant in

19   that case took a video of himself having sex with a minor in

20   Pennsylvania.

21              However, he repeatedly contacted the victim from

22   Virginia.    He sent her naked pictures of himself from Virginia

23   to get her to agree to have sex with him.         He engaged in

24   multiple sexually related conversations from Virginia to try to

25   convince her to have sex with him, and ultimately, the court


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 6 of 23           6
     JABPKIDO

1    there decided that that was sufficient grooming from Virginia

2    to allow venue to be proper in Virginia.

3              The second case that the Second Circuit relied on in

4    Thompson was United States v. Sullivan, which is a Ninth

5    Circuit case from 2015, at 797 F.3d 623, and there venue was

6    challenged as being proper in the Northern District of

7    California.

8              In that case, the defendant met the minor girl in the

9    Northern District of California.       He spent weeks with her in

10   the Northern District.      He had sex multiple times with her in

11   the Northern District.      He took pictures of her in the Northern

12   District, but at some point, he traveled to the Eastern

13   District of California and took a video, which was the subject

14   of the count of conviction.      And not surprisingly, I think the

15   Ninth Circuit concluded that all of those criminal activities

16   that took place in the Northern District of California were

17   enough to generate venue in that district.

18             Now, the circumstances here are completely different

19   than in these cases that I've cited to you.         In this case,

20   there was no -- literally no criminal activity in the Southern

21   District of New York.     There was no sex with a minor.           There

22   was no prostitution.     There were no phone calls or texts of a

23   sexual nature.    There were no photos.      No videos.

24             The only thing on the record in this case was Kaira

25   Brown's testimony, in which she said that somewhere in 2015,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 7 of 23         7
     JABPKIDO

1    Lloyd Kidd contacted her by text in response to an

2    advertisement that had been put up on Backpage of her for

3    prostitution purposes.

4              He contacted her and, in the text, asked if she would

5    be willing to prostitute herself out of his house in exchange

6    for 50 percent share of the profits.        Incidentally, in that

7    text, he told her that she needed to be 18 years old in order

8    to do that.    There was that, and then on top of that, she

9    testified about some additional logistical calls that took

10   place over the next 18 to 24 months, where she would call him

11   from Manhattan and ask if she could come over or if the

12   apartment was available, or something like that.

13             Now, the government's theory has to be that Mr. Kidd

14   enticed Kaira Brown when she was in Manhattan in order to

15   participate in the child pornography that took place in 2017 in

16   Brooklyn.   But again, those pictures were taken 18 to 24 months

17   after the initial contact that she testified to in 2015.           And

18   during those 18 to 24 months, Kaira Brown testified that she

19   had sex with Mr. Kidd, she engaged in prostitution, she took

20   pictures, he took pictures of her.        Her pictures were posted on

21   Backpage, and all of those activities took place in Brooklyn.

22             Now, perhaps the argument can be made that all of

23   these activities, the sex, the prostitution, the pictures, all

24   were some kind of grooming that would eventually lead to the

25   pictures that were the subject of Count Five.         Sure, that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 8 of 23       8
     JABPKIDO

1    argument could be made, except that grooming took place in

2    Brooklyn.   It didn't take place in Manhattan.        And that's how

3    this case is fundamentally different from the Thompson case and

4    the other cases it relied on.

5              Again, in those cases, significant criminal conduct,

6    related criminal conduct took place in the district where the

7    trial took place and led to the taking of videos in another

8    district.   Here, the opposite is true.       None of the alleged

9    other criminal conduct took place in the Southern District, the

10   prostitution, the other pictures, none of it.

11             There were not even a series of messages of a sexual

12   nature or pictures sent to Kaira Brown in Manhattan, for

13   example, like there were in the Engle case, in an effort to

14   persuade her later, two years later, I guess, to take the 2017

15   pictures.

16             Also, your Honor, merely commuting to your criminal

17   job does not provide venue.      There was testimony that during

18   the 18 to 24 months that Kaira Brown participated in these acts

19   in Brooklyn, that periodically she would return to Manhattan to

20   her group home.    But again, there was no testimony whatsoever

21   that while she was there, any conduct took place.

22             As an example, if I run a boiler room in Brooklyn and

23   perpetrate a fraud from that boiler room but I live in

24   Manhattan and commute there every single day and don't engage

25   in any fraudulent conduct while I'm in Manhattan, that doesn't


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 9 of 23      9
     JABPKIDO

1    confer venue on Manhattan in that case.        There has to be --

2    some piece of the crime has to happen there.

3              The government's theory, I think, on this seeks to

4    stretch the venue doctrine to beyond recognition.          The case

5    should have been brought in the Eastern District of New York.

6    It wasn't, and now the government has to live with that

7    decision.   But on the facts in this -- on the facts of this

8    record, of this trial record, there was no venue for this count

9    in the Southern District and, therefore, your Honor, Count Five

10   should be dismissed.

11             Now, as to Count One, the argument is similar,

12   although there are some differences in that case.          Sex

13   trafficking, the count that Mr. Kidd was convicted of in Count

14   One, 18 U.S.C. Section 1591, the relevant section of it

15   because, obviously, Mr. Kidd was acquitted of the coercion

16   aspect of that count, requires the defendant to solicit,

17   entice, recruit, among other things, to cause a person, who is

18   under 18, to engage in commercial sex acts while knowing or

19   recklessly disregarding the fact that the minor is 18.

20             Now, in that very first conversation that took place

21   in 2015, according to the testimony of Kaira Brown, as I

22   mentioned before, Mr. Kidd texted her in response to an ad that

23   she had up on Backpage and essentially offered her a chance to

24   work out of his home to continue the prostitution in exchange

25   for 50 percent of the profits.       Now, that testimony would


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 10 of 23          10
     JABPKIDO

1    perhaps be legally sufficient to establish that he was

2    recruiting or soliciting her to engage in a commercial sex act.

3              And she actually was in Manhattan at the time, and if

4    a federal crime in Count One were promoting prostitution or

5    something along -- something like that, venue would be proper,

6    but that is not the federal crime in Count One.         The federal

7    crime in Count One is sex trafficking, which requires that

8    Mr. Kidd knew or had reason to know or had time to observe

9    Kaira Brown sufficiently to know that she was under 18.            That

10   did not happen until weeks later or months later.

11             What we know from the record is that in the initial

12   text message that he sent her, inviting her to prostitute out

13   of his apartment, he told her -- he made clear to her that she

14   had to be 18 years or older, and that's on the record in the

15   transcript on page 175.     There was, therefore, no basis for him

16   to know or even suspect or consciously disregard that she was

17   not 18 when she responded to that ad or responded to that text,

18   nor did she ever testify that she told him that she was younger

19   than 18 at that time.

20             So when he texted and he spoke to her while she was in

21   Manhattan in that initial conversation, he was not committing a

22   federal crime.    No part of that, the crime that he was

23   convicted of, took place in that conversation.         It would only

24   have been a crime if he had known she was under 18.

25             Now, again, venue requires at least some part of the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 11 of 23     11
     JABPKIDO

1    crime to be committed in the district where the prosecution

2    takes place, and he wasn't committing a crime when he induced

3    her.    And then, according to the record, over the course of the

4    next 18 months or so, every single act that forms the basis of

5    Count One took place in Brooklyn.       There was no sex in

6    Manhattan.    There was no prostitution in Manhattan.        There was

7    no sending of ads to her, for example, to verify their accuracy

8    in Manhattan.    There were no pictures taken for ads in

9    Manhattan.    None of it happened in Manhattan.

10              The fact that Kaira Brown occasionally went back to

11   her group home during this period does not bestow venue on the

12   Southern District, not without some other conduct that was part

13   of the crime.    During this period of time, subsequent to him

14   allegedly learning that she was under 18, Mr. Kidd did not

15   recruit her, entice her, harbor her, transport her, provide for

16   her, obtain, advertise, maintain, patronize or solicit her in

17   Manhattan, and that's what the statute requires.

18              Your Honor, there really isn't -- we'll see when the

19   government stands up, but I don't think there is a factual

20   dispute here.    The testimony is what it is.       But based on that

21   testimony, the legal conclusion has to be that the evidence was

22   legally insufficient for the jury to conclude that venue was

23   proper in the Southern District for both Count One and Count

24   Five.    Thank you.

25              THE COURT:   Thank you.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 12 of 23     12
     JABPKIDO

1              Mr. Gutwillig?

2              MR. GUTWILLIG:    Yes, your Honor.     As the Court

3    instructed the jury at trial with respect to Counts One and

4    Five, and the other counts, the government was required to

5    prove that any act in furtherance of the unlawful activity

6    occurred within the Southern District of New York.          Under

7    Second Circuit law, as your Honor instructed, the government

8    must only do that by a preponderance of the evidence.

9              I'll discuss both Counts One and Count Five in

10   response to the arguments made by defense counsel, but kind of

11   just as a threshold matter, directing the Court's attention

12   generally to pages 117 through 123 of the transcript, which

13   involves Kaira Brown's testimony, she testified, in sum and

14   substance, as defense counsel alluded to, that when the

15   defendant recruited her by text message, she told him that she

16   would be coming from a group home in Manhattan.         That's clearly

17   in the testimony.

18             She also testified that she traveled from Manhattan to

19   Brooklyn to meet the defendant and that she engaged in

20   prostitution for him shortly thereafter.        She testified that

21   she saw approximately five customers the first day.

22             With respect to the Count One, the statute is very

23   broad.   It says, section 1591:      Recruits, entices, harbors,

24   transports, provides, obtains, advertises, maintains,

25   patronizes or solicits.     Here, the defendant clearly recruited


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 13 of 23         13
     JABPKIDO

1    Kaira Brown from the Southern District of New York in the text

2    message conversation.     Kaira Brown testified that they

3    discussed prostitution, they discussed the split of the

4    proceeds.

5              It can't realistically be argued that the defendant

6    had anything else in his mind at that time, given that she

7    engaged in prostitution almost immediately upon arriving.            I

8    would note, your Honor, that this theory of venue has been

9    accepted in case United States v. Benjamin, 18 CR 874.             At the

10   close of the evidence in that matter, defense counsel made a

11   motion pursuant to rule 29 to dismiss based on lack of venue,

12   and there, the theory of venue was that the defendant had

13   recruited the victim from the Southern District of New York by

14   Facebook communications.      The defendant thereafter traveled

15   from the Southern District of New York to Brooklyn -- or I'm

16   sorry, to Queens, rather, to meet the defendant, and then

17   shortly thereafter engaged in prostitution.         Very similar here.

18             And with respect to defense counsel's argument that it

19   is in some way important that the defendant indicated that the

20   victim needed to be 18 or didn't have a reasonable opportunity

21   to observe her until she arrived later that day, I think both

22   of those arguments are unavailing.

23             And the statute makes clear that any of these acts

24   with -- any of these acts of recruiting it's not necessary that

25   they occur contemporaneously with receiving money or observing


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 14 of 23         14
     JABPKIDO

1    the victim.    He recruited her by text message from the Southern

2    District of New York.     She engaged in prostitution shortly

3    thereafter.

4              And with respect to the period, Kaira Brown testified

5    it was in the spring of 2015.      The videos and images that are

6    the subject of Count Five were made, or at least the metadata

7    on the creation offered at trial was in February of 2017.

8    During the intervening time, it wasn't the case that Kaira

9    Brown testified that she occasionally went back and forth.          She

10   testified that she, quote, very frequently went back and forth

11   to the defendant's apartment.      The shortest amount of time was

12   two days.   The longest amount of time was two weeks.

13             She testified also that the first time she went back

14   to Manhattan, she told the defendant she was going back to a

15   facility in Manhattan.     She's back and forth from Manhattan to

16   Brooklyn during the entirety of the time from when she was

17   first prostituted by the defendant to when she -- when videos

18   and images were made of her in February 2017 that were the

19   subject of Count Five.

20             Addressing specifically Count Five, the defense

21   counsel is correct that the government would cite to United

22   States v. Thompson and also United States v. Sullivan and

23   United States v. Engle.     I believe the citations are already in

24   the record, but United States v. Thompson, 896 F.3d 155.           And

25   the argument that there was more grooming in that case, or that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 15 of 23   15
     JABPKIDO

1    there was no grooming in this case, I would submit is

2    unavailing.

3              The victim testified that she was recruited by the

4    defendant in 2015.     The videos and images were not made until

5    February of 2017.    During that time, as she testified, she

6    frequently went back and forth from Manhattan to Brooklyn to

7    work for the defendant.     During that time, she testified that

8    he tried to force himself on her while she was sleeping, that

9    he choked her on at least one occasion.

10             And any idea that those acts wouldn't be found to be

11   grooming, and understanding that defense counsel's argument is

12   that the grooming acts, quote, unquote, occurred in the Eastern

13   District of New York, he knew that she was going back and forth

14   and he continued this.     And any communications in the

15   recruiting back and forth from Manhattan to Brooklyn and the

16   specific knowledge that she was coming from Manhattan is enough

17   to sustain venue on both Counts One and Count Five.

18             And I would just also note that Thompson notes the

19   Second Circuit precedence supports a, quote, sweeping

20   conception of, quote, enticement to support venue, and it cites

21   to United States v. Dorvee, 616 F.3d 174, and United States v.

22   Brand, 467 F.3d 179.

23             So just to summarize, with respect to Count One, the

24   sex trafficking count, there can really be no dispute that the

25   defendant recruited the victim from the Southern District of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 16 of 23        16
     JABPKIDO

1    New York, and she shortly thereafter engaged in prostitution on

2    his behalf.    And over the next approximately 18 months to two

3    years continued to do so until he ultimately produced the child

4    pornography that was the subject of Count Five.

5               And for all of those reasons, the government would

6    argue that venue is proper in the Southern District of New York

7    on both Counts One and Five.

8               THE COURT:   Mr. Gutwillig, one question.       Is it your

9    understanding that when the defendant first contacted Kaira

10   Brown, he did so in response to her ad in Backpage?          Is that

11   correct?

12              MR. GUTWILLIG:   I believe it is.     If your Honor would

13   give me a minute just to look at the transcript.

14              THE COURT:   All right.

15              MR. GUTWILLIG:   So the testimony was that:       "It was a

16   text message in response to a Backpage ad that was posted of

17   me."   So my understanding is that it was in response to a

18   Backpage ad.

19              THE COURT:   So when the defendant contacted her,

20   presumably he knew that she was available because she had

21   advertised in Backpage to engage in prostitution?

22              MR. GUTWILLIG:   Yes, your Honor.     The government would

23   agree with that.

24              THE COURT:   And to the extent he was aware that she

25   was available and that he contacted her to come to Brooklyn, it


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 17 of 23       17
     JABPKIDO

1    was presumably, again, for the purpose of furthering this

2    relationship that developed between them?

3              MR. GUTWILLIG:    And as showed by shortly thereafter,

4    she engaged in prostitution on his behalf almost the same day

5    she arrived and saw approximately five customers.

6              THE COURT:    All right.    Thank you.

7              Mr. Miedel, anything else?

8              MR. MIEDEL:    Yes, briefly, your Honor.

9              Just first of all, in response to your question.

10   There wasn't a relationship between them that he furthered by

11   contacting her.    He contacted her by one text.       She responded.

12   They had a phone call, and she came to Brooklyn.         And there's

13   no dispute about the purpose of that.        She came to work in

14   prostitution.

15             So again, for Count One, the argument is not that he

16   didn't seek to get her to come to Brooklyn to engage in

17   prostitution.    The argument is that that wasn't a crime at that

18   point.   It's only a crime if she was -- he knew that she was

19   under 18.   And so he could engage in all kinds of questionable

20   conduct, but it wasn't a crime and he wasn't there for -- no

21   part of the crime was, therefore, occurring in Manhattan at

22   that time until later.     And so, you know, that's the argument

23   for Count One.

24             For Count Five, the suggestion that one text two years

25   before the photograph in question in Count Five is taken is


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 18 of 23          18
     JABPKIDO

1    enough to suggest that enticement took place to allow her, two

2    years later, to take that picture is crazy.

3              I mean, the reason she ended up taking the picture is

4    because over the course of 18 or 24 months, she engaged in

5    multiple acts of prostitution.       And there were pictures taken

6    during that period of time, there was a relationship, and all

7    those things, yes, that's true, but that all took place in

8    Brooklyn.   It had nothing to do with Manhattan.

9              And her testimony that she went back and forth, first

10   of all, she testified, this is on page 182 of the transcript,

11   that in February of 2017 -- she was asked:        "Question:       What

12   about during February of 2017, where were you spending the

13   nights?   Answer:   At the defendant's house."

14             It's sort of irrelevant, frankly, whether she was

15   going back and forth because there's no testimony whatsoever by

16   her or anybody else that anything, anything relating to the

17   crime took place while she was in Manhattan.         She was simply

18   coming back and forth over a period of time, but the conduct

19   that makes it the crime, especially the crime in Count Five,

20   took place in Brooklyn.

21             THE COURT:    The question, to some degree, Mr. Miedel,

22   is why she was coming back and forth, and to some extent, she

23   was coming back and forth because the defendant was reaching

24   out to her essentially asking her to come back.

25             MR. MIEDEL:    Well, I'm not sure that's the testimony.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 19 of 23       19
     JABPKIDO

1    I think the testimony is that she wanted to work.          She was a

2    prostitute, right?     She was a minor, yes, but she was a

3    prostitute.    She wanted to work, and she wanted to make money,

4    and so she would call him.      I think the testimony is, in fact,

5    she would call him sometimes to see if the place was open to

6    work out of, and then she would come.

7              So I'm not sure it's fair to characterize the

8    testimony is that each time that she was in Manhattan, he would

9    reach out to her and try to get her to come back.

10             THE COURT:    Not each time, Mr. Miedel.

11             MR. MIEDEL:    Or anytime really.

12             THE COURT:    I think that there was some testimony, as

13   well, that there were times in which they had disagreements or

14   fights or whatever, and then --

15             MR. MIEDEL:    That's true, and then --

16             THE COURT:    -- she moved out, went back to Manhattan,

17   and at that point, presumably, at least the evidence suggests,

18   that either she voluntarily came back or that the defendant

19   enticed her or recruited her to come back because they had a

20   business relationship.

21             MR. MIEDEL:    Yes, yes.    I think that one could maybe

22   probably infer that from the testimony, but that's not the

23   testimony itself.    There is no testimony about that.        There was

24   testimony about the fact that they had some disagreements and

25   she left, and in fact, at some point, she just packed her bags


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 20 of 23     20
     JABPKIDO

1    and took off and never came back.

2              But in terms of how the relationship developed or took

3    place during this period of time, and whether he then reached

4    out to her while she was in Manhattan and tried to get her to

5    come back to continue her prostitution with him, there is no

6    testimony like that that I'm aware of.

7              THE COURT:    Well, you put your finger on the question.

8    If there isn't directly, the question is whether there are

9    reasonable inferences that a reasonable jury could draw from

10   those circumstances.     One of them might be that they had

11   disagreements, she came back and forth.        Sometimes when they

12   had disagreements, she may have come back because the defendant

13   reached out to her.

14             Mr. Gutwillig, anything else?

15             MR. GUTWILLIG:    Just briefly, your Honor, to respond

16   to a couple of points.     First is that there seems to be this

17   argument that the entire crime must have been committed in the

18   Southern District of New York, and the instruction is that any

19   act in furtherance of the unlawful activity occurred within the

20   Southern District of New York.

21             Secondly, this idea that the defendant had to know she

22   was 18 when he recruited her, is legally incorrect.          The

23   statute is very broad on that point.       As your Honor knows from

24   the jury notes and the subsequent conversation about it, it's

25   knowledge, should have known, reasonable opportunity to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 21 of 23    21
     JABPKIDO

1    observe.    That does not need to happen at the same time as the

2    recruitment.

3               And, frankly, I think the argument that she was a

4    prostitute, she was looking for work is ridiculous, and she was

5    a minor.    And the reason that this statute protects minors in

6    the way it does is because a minor cannot consent, which is a

7    point that we discussed at trial.

8               As your Honor suggested, the reasonable inference from

9    working in prostitution and being choked and any other number

10   of things is clearly that the victim went back and forth and

11   felt the need to go back and forth as part of the sex

12   trafficking, which led to the enticement to create the video

13   images.

14              THE COURT:    All right.   Thank you.    If there's nothing

15   else, I will close the hearing on this matter.

16              MR. MIEDEL:    I'm sorry, one more thing, just briefly.

17              Mr. Gutwillig just mentioned that, you know, there was

18   testimony about Mr. Kidd choking her and, therefore, causing --

19   you know, that goes to the coercion part of the charge, of

20   which he was acquitted.      So, obviously, we cannot even draw the

21   inference that the jury reasonably concluded that based on

22   those facts, he was somehow enticing her or, you know,

23   harboring her or whatever, because they acquitted him of that.

24              THE COURT:    As I understand that testimony,

25   Mr. Miedel, its relevance is not a question of whether there


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 22 of 23     22
     JABPKIDO

1    was coercion, but whether there were circumstances that drove

2    her to leave the defendant's place of business, and then coming

3    back.   In coming back, a reasonable jury, under these

4    circumstances, could conclude that she came back because of

5    communications between them, the relationships that they had,

6    and the acts of enticement or recruitment that the defendant

7    made in order to allow her to come back.

8              In any event, I'm closing the hearing.        I've heard the

9    arguments.   Mr. Miedel, I am not persuaded that, under these

10   circumstances, a reasonable jury could legally find the

11   evidence insufficient to establish venue in the Southern

12   District of New York as to both to Counts One and Five.

13             I think that there is sufficient evidence on the

14   record from which a reasonable jury could make a legal finding

15   that venue was established, that the defendant solicited,

16   enticed or recruited Kaira Brown while he was in Brooklyn and

17   she was in Manhattan, to travel to Brooklyn for the purposes of

18   sex trafficking.

19             Is there anything else?      Thank you.

20             MR. MIEDEL:    Your Honor, one other thing.       Sentencing

21   in this matter is currently scheduled, I think, for

22   November 1st.    Especially with this hearing being pushed back a

23   couple of times sort of has snuck up on me, and I would ask the

24   Court's indulgence and ask for a continuance on the sentencing.

25             Part of it is also that I'm still in the process of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00872-VM Document 96 Filed 10/22/19 Page 23 of 23      23
     JABPKIDO

1    investigating some facts about Mr. Kidd's background that I

2    could use at sentencing and will need some additional time.

3              THE COURT:    How much time would you need, Mr. Miedel?

4              MR. MIEDEL:    Could we schedule it for early December?

5              THE COURT:    Yes.   Let's look for a time in December.

6              THE LAW CLERK:    2:00 on December 6th?

7              MR. MIEDEL:    One moment, your Honor.      December 6th,

8    you said?

9              THE LAW CLERK:    Yes.

10             MR. MIEDEL:    Yes, that's fine.     Thank you.

11             THE COURT:    Is that good for the government?

12             MR. GUTWILLIG:    Yes, your Honor.

13             THE COURT:    Thank you.

14             (Adjourned)

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
